DETAILED ACTION
Response to Arguments
Applicant's arguments filed 27 October 2022 have been fully considered but they are not persuasive. Applicant argues that Chang fails to disclose electrodes formed from a plurality of carbon nanostructures.  The Office respectfully disagrees as follows.
In particular, Applicant submits that Chang discloses a metal electrode with carbon nanostructures separately grown thereon.  Thus, Applicant argues that the carbon nanostructures are not part of the electrode.  As an initial matter, the Office notes that the claims do not require that the electrodes be formed only of carbon nanostructures that are at least partially covered with a layer of transition metal oxide; Applicant’s own specification notes that the electrodes may be adhered or printed on a substrate (see page 10, line 6).  Further, Chang clearly indicates that the carbon nanostructures are part of the electrode.  Chang notes that there is electrical continuity between the metal. See col. 3, lines 6-9.  Additionally, as noted in col. 10, lines 62-66, Chang clearly indicates that carbon nanotubes 270 are part of the cavity electrode and the lid electrode.  For further evidence, see FIGS. 2A-2F and FIGS. 3A-3C, which is described as showing the fabrication steps for the cavity and lid electrodes, respectively, at col. 8, lines 16-28 and col. 10, lines 1-10.  The Office submits that the carbon nanotube growth for each electrode is shown at FIG. 2D and FIG. 3C, respectively.  Finally, as described at col. 5, lines 23-44, Chang indicates that carbon nanotubes act as the active material in the electrodes, such that they are responsible for the conduction of electrons.  For these reasons, the Office hereby maintains the rejections of claims 1-21.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, 8, 11-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 8,778,800).
With respect to claim 1, Chang discloses a separator-free energy storage device comprising: a first electrode (see FIG. 1A, element 100 and col. 5, lines 23-36; see also, col. 8, lines 16-18); and a second electrode (see FIG. 4A, the structures extending from the lid; see also, col. 8, lines 16-18), the first and/or second electrodes being formed from a plurality of carbon nanostructures at least partially coated with a layer of material comprising a transition metal oxide (see col. 5, lines 23-36, noting that the electrodes are formed from carbon nanotubes (see FIG. 1A, element 110) coated with a metal oxide (see FIG. 1A, elements 130 – ruthenium oxide)).
With respect to claim 2, Chang discloses that the one or more carbon nanostructures comprise a plurality of carbon nanotubes, carbon nanofibers, graphene, carbon nanospheres, or carbon nanodots.  See col. 5, lines 23-36, and further, col. 6, lines 10-21).
With respect to claim 3, Chang discloses that the transition metal oxide comprises A1203, Bi203, Bi205, Mo02, Ru02, Sb203, NbO, Nb02, SnO, Sn02, CrO, Cr02, Cr203, Zr02, B203, V205, Ti02, NiO, Ni203, Mn02, Mn203, CoO, Co203, FeO, Fe203, Zr02, Ta205, Hf02, or Y203.  See col. 5, lines 23-36 and further, col. 6, lines 30-40.
With respect to claim 7, Chang discloses an electrolyte disposed between the first and second electrodes.  See col. 5, lines 23-36, and further, col. 6, line 61-col. 7, line 2.
With respect to claim 8, Chang discloses that the electrolyte is a solid phase material or a liquid phase material.  See col.7, lines 1-2.
With respect to claim 11, Chang discloses that each of the plurality of carbon nanostructures has a diameter of about 1-800 nanometers (nm).  See col. 5, lines 63-65. 
With respect to claim 12, Chang discloses that the first and second electrodes each have a thickness of about 1-1000 microns (µm).  See col. 5, line 65-67, noting that the length of the carbon nanotubes provides the thickness for each electrode; see also FIG. 1A.
With respect to claim 13, Chang discloses a method of making separator-free energy storage device, the method comprising: providing a plurality of carbon nanostructures (see col. 9, lines 19-20); depositing a layer of material on each of the plurality of carbon nanostructures to form a nanocomposite film, the layer of material comprising a transition metal oxide (see col. 9, lines 26-39); forming the nanocomposite film into a first electrode (see col. 8, lines 16-18); and disposing the first electrode opposite a second electrode in an electrochemical cell (see col. 8, lines 16-18).
With respect to claim 15, Chang discloses that depositing the layer of material on each of the plurality of carbon nanostructures comprises electrodepositing MnO2 on each of the plurality of carbon nanostructures.  See col. 10, lines 29-34, noting the electrodepositing of a metal oxide, and col. 6, lines 30-40, noting that MnO2 can be substituted for ruthenium oxide.
With respect to claim 16, Chang discloses providing an electrolyte between the first and second electrodes.  See col. 10, lines 37-52.
With respect to claim 17, Chang discloses electrically charging and discharging the first and second electrodes in the presence of an external magnetic field.  See col. 1, lines 42-45.
With respect to claim 18, Chang discloses a method of storing energy using a separator-free energy storage device, the method comprising: providing a supercapacitor (see col. 2, lines 11-12) comprising at least one electrode formed from a plurality of carbon nanostructures coated with a layer of material comprising a transition metal oxide (see col. 5, lines 23-36); and electrically charging and discharging the supercapacitor in the presence of a magnetic field (see col. 1, lines 42-45).
With respect to claim 19, Chang is considered to implicitly disclose electrically charging and discharging the supercapacitor for more than 10,000 hours.  This limitation is considered to be a physical property of the supercapacitor produced by the method of claim 17, and since Chang explicitly discloses the method of claim 17, and thus, the supercapacitor formed by the same method, Chang is considered to implicitly disclose being capable of performing any physical property associated with the recited structure.  See MPEP 2112.02(I).
With respect to claim 20, Chang is considered to disclose that supercapacitor has a capacitance of 100-2000 F/g.  This limitation is considered to be a physical property of the supercapacitor produced by the method of claim 17, and since Chang explicitly discloses the method of claim 17, and thus, the supercapacitor formed by the same method, Chang is considered to implicitly disclose any physical property associated with the recited structure.  See MPEP 2112.02(I).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 8,778,800) in view of Ou et al., Synthesis and Characterization of Sodium-Doped MnO2 for the Aqueous Asymmetric Supercapacitor Application, Journal of The Electrochemical Society, 2015 vol. 162, Issue 5, published February 13, 2015.
With respect to claim 4, Chang fails to teach that the transition metal oxide is doped with an ionic species comprising Li+, Na+, K+ or any combination thereof.
Ou, on the other hand, teaches doping a transition metal oxide with Na in order to improve the capacitive performance.  See abstract.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Chang, as taught by Ou, in order to improve the capacitive performance of the supercapacitor.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 8,778,800) in view of Ahopelto (US Pat. App. Pub. No. 2015/0332863).
With respect to claim 5, Chang fails to teach that the first and second electrodes are separated by a distance of about 0.5-500 microns (µm).
Ahopelto, on the other hand, teaches that the first and second electrodes are separated by a distance of about 0.5-500 microns (µm).  See paragraph [0067].  Such an arrangement results in a device that can be reduced in size.  See paragraph [0067].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Chang, as taught by Ahopelto, in order to reduce the size of a device.
With respect to claim 6, the combined teachings of Chang and Ahopelto teach that the first and second electrodes are separated by a distance of about 1.0-1.5 µm.  See Ahopelto, paragraph [0067].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 8,778,800) in view of Okuno et al. (US Pat. App. Pub. No. 2016/0149224).
With respect to claim 9, Chang fails to teach that the electrolyte is an ionic liquid comprising an anionic compound and a cationic compound.
Okuno, on the other hand, teaches that the electrolyte is an ionic liquid comprising an anionic compound and a cationic compound.  See paragraph [0016].  Such an arrangement results in improved energy density.  See paragraph [0011].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Chang, as taught by Okuno, in order to improve energy density.
Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 8,778,800) in view of Saito et al., Manganese dioxide nanowires on carbon nanofiber frameworks for efficient electrochemical device electrodes, RSC Advances, Vol. 7, 21 February 2017, pgs. 12351-12358.
With respect to claim 10, Chang fails to teach that the layer of material is about 1-10 microns (µm) thick.
Saito, on the other hand, teaches that the layer of material is about 1-10 microns (µm) thick.  See abstract.  Such an arrangement results in higher values of gravimetric and volumetric capacitances.  See abstract.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Chang, as taught by Saito, in order to produce increased gravimetric and volumetric capacitances.
With respect to claim 14, Chang fails to teach that providing a plurality of carbon nanostructures comprises electrospinning a plurality of interconnected carbon nanofibers.
Saito, on the other hand, teaches providing a plurality of carbon nanostructures comprises electrospinning a plurality of interconnected carbon nanofibers.  Such an arrangement results in allows efficient charge collection through the three-dimensional CNF framework.  See page 12351, right column, lines 10-12.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Chang, as taught by Saito, in order to allows efficient charge collection through the three-dimensional CNF framework.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 8,778,800) in view of Takasu et al. (US Pat. App. Pub. No. 2001/0038519).
With respect to claim 21, Chang fails to teach that the at least one electrode has an area of between about 0.1 cm2 and 9 cm2.
Takasu, on the other hand, teaches that the at least one electrode has an area of between about 0.1 cm2 and 9 cm2.  See paragraph [0092].  Such an arrangement results in an electrode of sufficient surface area to be able to store a high amount of charge .  See paragraph [0006].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Chang, as taught by Takasu, in order to produce an electrode having sufficient surface area.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848